DETAILED ACTION
This office action is in response to amendment filed on 11/3/2022.
Claims 1, 19 and 20 are amended.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims(s) 1 – 4, 8, 11, 12 and 16 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hulick (US 20220138069), in view of Houldsworth (US 20010039609).

As per claim 1, Hulick discloses: A non-transitory computer-readable medium comprising instructions that, 2when executed by one or more processors, cause the one or more processors to perform 3operations comprising: 
4accessing a plurality of call stacks associated with a corresponding plurality of 5threads that are being executed by job kernels on a server instance; (Hulick [0156]: “As mentioned above, one or more embodiments herein may provide for “Stack Sampling”, optionally as an alternative to instrumentation. Though stack sampling, in and of itself, is a known technique, the embodiments herein refine stack sampling to provide a more accurate methodology over current mechanisms. In particular, though current stack sampling examines all stacks for all threads, the techniques herein provide greater accuracy by intelligently determining (and then filtering to) which stacks and/or threads are related to transactions, and further focusing on which stacks and threads are actually active (since some indicators do not definitively indicate activity: e.g., RUNNABLE does not always equal active, and is always shown when in native mode)”.)
6identifying a first call stack in the plurality of call stacks that has a lock on a 7memory location; 8identifying a second call stack in the plurality of call stacks that is waiting for the 9memory location to be available after the lock on the memory location is released; (Hulick [0153]: “More than merely showing files of the software agents (e.g., in a directory), the techniques herein can also show aspects of thread locking, such as showing current deadlocks, showing threads owning locks and threads waiting on those locks (FIG. 10), as well as showing all threads waiting on locks (FIG. 11). FIG. 10, for example, shows a table 1000 listing a number of threads by name 1010, ID 1020, and their corresponding state 1030, where the table also indicates whether the thread owns a lock 1040 and those other threads 1050 waiting on that lock. Conversely, in FIG. 11, table 1100 shows threads by name 1110 and ID 1120, state 1030 and a LockName 1140 of the lock they are waiting on, as well as other metrics 1150, such as how long the wait has been, and so on”.)
and 10triggering an adjustment of a configuration associated with the server instance in 11response to identifying the first call stack and the second call stack. (Hulick [0250] – [0254]: “The techniques herein also provide for additional actions after the monitoring is performed. That is, steps can be made to correct any actions, or to suggest changes to applications/network operations to manage the application based on the information obtained, such as the following example scenarios: A Lock Contention exposes blocked chains (lock holders) dependencies and can identify to customers clear issues in architecture. The Stack Sampler has identified hotspots in customer code both in specific Threads and in class Methods - the Sampler is configured intelligently to only monitor specific agent and application threads that have transactions, as well as to detect when a thread is idle in a thread pool (parked) OR actually doing something. It reports and highlights all of this (e.g., via a web interface). Network contention and issues are identified when “accept” threads are BLOCKED by another accept, and they have been blocked for a long time. In this instance, it is clear the network traffic is overwhelming the software, and remediation (reporting, mitigation, etc.) needs to take place. The Agent Profiler identifies which classes/methods to allow instrumentation to optimize a particular software agent on the fly, and without the need for agent configuration changes”; [0065]: “policies can be configured to trigger actions when a health rule is violated or when any event occurs. Triggered actions can include notifications, diagnostic actions, auto-scaling capacity, running remediation scripts”.)

Hulick did not disclose:
wherein the second call stack is identified at least in part by matching a second reference to the memory location in a line of the second call stack to a first reference to the memory location in a line of the first call stack;

However, Houldsworth teaches:
wherein the second call stack is identified at least in part by matching a second reference to the memory location in a line of the second call stack to a first reference to the memory location in a line of the first call stack; (Houldsworth [0006]: “the apparatus comprising a data processor coupled with a random-access memory containing a plurality of data objects, each said data object being at a respective known location within the memory and being accessed via respective pointers carried by memory stacks associated with respective threads, the apparatus being configured to periodically determine those data objects in the random-access memory having no extant pointers thereto from any source and to delete the same; characterized in that the apparatus further comprises a plurality of reference buffers, each assigned to a respective memory stack frame, each reference buffer holding pointers to each data object referred to by the respective stack frame, the apparatus being configured to clear, at the conclusion of each thread memory stack frame, the associated reference buffer and each referenced data object having no pointers thereto in any other reference buffer”; [0007]: ” Through the use of reference buffers for each thread, those data objects referred to only by the one thread may be deleted as soon as the relevant thread memory stack section (stack frame) has cleared. In this way, these singly referenced objects may be garbage collected on a "local" basis rather than congesting a global garbage collection”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Houldsworth into that of Hulick in order to identify the second call stack at least in part by matching a second reference to the memory location in a line of the second call stack to a first reference to the memory location in a line of the first call stack. Houldsworth has shown that the claimed limitation are merely commonly know way to identify shared objects in multithreaded processing, and thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.


1As per claiAAs per claim 2, Hulick and Houldsworth further teach:
The non-transitory computer-readable medium of claim 1, wherein the 2first call stack comprises a string that represents a status of an associated thread, and the status 3indicates that the associated thread holds the lock on the memory location. (Hulick [0153]: “More than merely showing files of the software agents (e.g., in a directory), the techniques herein can also show aspects of thread locking, such as showing current deadlocks, showing threads owning locks and threads waiting on those locks (FIG. 10), as well as showing all threads waiting on locks (FIG. 11). FIG. 10, for example, shows a table 1000 listing a number of threads by name 1010, ID 1020, and their corresponding state 1030, where the table also indicates whether the thread owns a lock 1040 and those other threads 1050 waiting on that lock. Conversely, in FIG. 11, table 1100 shows threads by name 1110 and ID 1120, state 1030 and a LockName 1140 of the lock they are waiting on, as well as other metrics 1150, such as how long the wait has been, and so on”.)

11As per claiAAs per claim 3, Hulick and Houldsworth further teach:
The non-transitory computer-readable medium of claim 1, wherein the 2second call stack comprises a string that represents a status of an associated thread, and the status 3indicates that the associated thread is waiting for the memory location to be available after the 4lock on the memory location is released. (Hulick [0153]: “More than merely showing files of the software agents (e.g., in a directory), the techniques herein can also show aspects of thread locking, such as showing current deadlocks, showing threads owning locks and threads waiting on those locks (FIG. 10), as well as showing all threads waiting on locks (FIG. 11). FIG. 10, for example, shows a table 1000 listing a number of threads by name 1010, ID 1020, and their corresponding state 1030, where the table also indicates whether the thread owns a lock 1040 and those other threads 1050 waiting on that lock. Conversely, in FIG. 11, table 1100 shows threads by name 1110 and ID 1120, state 1030 and a LockName 1140 of the lock they are waiting on, as well as other metrics 1150, such as how long the wait has been, and so on”.)


111As per claiAAs per claim 4, Hulick and Houldsworth further teach:
The non-transitory computer-readable medium of claim 1, wherein a third 2call stack comprises a string that represents a status of an associated thread, and the status 3indicates that the associated thread is waiting to be assigned a job by the server instance. (Hulick [0168] – [0174].)  

111As per claiAAs per claim 8, Hulick and Houldsworth further teach:
The non-transitory computer-readable medium of claim 1, wherein 2identifying the first call stack and identifying the second call stack comprises: 3accessing a text pattern that identifies lock dependencies between threads; and 4executing a text search on strings in the plurality of call stack to match a first 5portion of the text pattern to the first call stack and a second portion of the text pattern to the 6second call stack, wherein the second portion of the text pattern includes a value from the first 7call stack identifying the memory location. (Hulick [0153]: “More than merely showing files of the software agents (e.g., in a directory), the techniques herein can also show aspects of thread locking, such as showing current deadlocks, showing threads owning locks and threads waiting on those locks (FIG. 10), as well as showing all threads waiting on locks (FIG. 11). FIG. 10, for example, shows a table 1000 listing a number of threads by name 1010, ID 1020, and their corresponding state 1030, where the table also indicates whether the thread owns a lock 1040 and those other threads 1050 waiting on that lock. Conversely, in FIG. 11, table 1100 shows threads by name 1110 and ID 1120, state 1030 and a LockName 1140 of the lock they are waiting on, as well as other metrics 1150, such as how long the wait has been, and so on”.)

111As per claiAAs per claim 11, Hulick and Houldsworth further teach:
The non-transitory computer-readable medium of claim 1, wherein 2triggering the adjustment of the configuration comprises sending a notification of the adjustment 3to a user of the server instance. (Hulick [0065])

111As per claiAAs per claim 12, Hulick and Houldsworth further teach:
The non-transitory computer-readable medium of claim 1, wherein 2triggering the adjustment of the configuration comprises automatically changing the configuration of the server instance without requiring human intervention. (Hulick [0064] - [0065])

111As per claiAAs per claim 16, Hulick and Houldsworth further teach:
The non-transitory computer-readable medium of claim 1, wherein the 2operations further comprise: 3accessing a plurality of snapshots of call stacks during a time interval when 4performance of the server instance drops below a threshold performance level; 5identifying a pattern in that occurs in multiple call stacks in the plurality of 6snapshots of call stacks; and 7using the pattern to identify lock relationships between call stacks during a 8subsequent time when the performance of the server instance drops below the threshold 9performance level. (Hulick [0059] - [0061])

111As per claiAAs per claim 17, Hulick and Houldsworth further teach:
The non-transitory computer-readable medium of claim 1, wherein 2accessing the plurality of call stacks occurs in response to a determination that a performance 3metric of the server instance is below a threshold level of performance. (Hulick [0064] - [0065])

111As per claiAAs per claim 18, Hulick and Houldsworth further teach:
The non-transitory computer-readable medium of claim 17, wherein the 2determination that the performance metric of the server instance is a real-time determination, and the adjustment of the configuration is triggered as the server instance operates. (Hulick [0064] - [0065])3the adjustment of the configuration is triggered as the server instance operates. (Hulick [0064] - [0065])

As per claim 19, it is the method variant of claim 1 and is therefore rejected under the same rationale.
As per claim 19, it is the method variant of claim 1 and is therefore rejected under the same rationale.
As per claim 20, it is the system variant of claim 1 and is therefore rejected under the same rationale.

Claim(s) 5 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hulick and Houldsworth, and in view of Boutnaru (US 20180007073).

As per claim 5, Hulick and Houldsworth did not teach:
The non-transitory computer-readable medium of claim 1, wherein the 2operations further comprise: 3accessing a list of jobs currently executing on the server instance; 4submitting a request to an operating system of the server instance to retrieve a list 5of threads currently executing for the list of jobs; and 42Attorney Docket No. 088325-1193851(274600US)submitting a request to the operating system of the server instance to retrieve the 7plurality of call stacks for the list of threads
However, Boutnaru teaches:
1As per claiThe non-transitory computer-readable medium of claim 1, wherein the 2operations further comprise: 3accessing a list of jobs currently executing on the server instance; 4submitting a request to an operating system of the server instance to retrieve a list 5of threads currently executing for the list of jobs; and 42Attorney Docket No. 088325-1193851(274600US)submitting a request to the operating system of the server instance to retrieve the 7plurality of call stacks for the list of threads. (Boutnaru [0050])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Boutnaru into that of Hulick and Houldsworth in order to access a list of jobs currently executing on the server instance; 4submitting a request to an operating system of the server instance to retrieve a list 5of threads currently executing for the list of jobs; and 42Attorney Docket No. 088325-1193851(274600US)submitting a request to the operating system of the server instance to retrieve the 7plurality of call stacks for the list of threads. Boutnaru teaches such setup are commonly used in monitoring thread performance, and thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.
 
As per claim 6, Hulick, Houldsworth and Boutnaru further teach:
The non-transitory computer-readable medium of claim 5, wherein the list 2of jobs is stored locally by a process that executes on a second server instance. (Boutnaru figure 1.)

1 As per claim 7, Hulick, Houldsworth and Boutnaru further teach:
The non-transitory computer-readable medium of claim 5, wherein the 2operations further comprise: 3receiving an update to the list of jobs from the server instance. (Boutnaru [0050] – [0052]) 

Claim(s) 9 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hulick and Houldsworth, in view of Lin et al (US 20170060736, hereinafter Lin).

As per claim 9, Hulick and Houldsworth did not teach:
The non-transitory computer-readable medium of claim 1, wherein the 2memory location comprises a shared memory in the server instance that is shared between the 3job kernels 
However, Lin teaches:
The non-transitory computer-readable medium of claim 1, wherein the 2memory location comprises a shared memory in the server instance that is shared between the 3job kernels. (Lin [0022])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Lin into that of Hulick and Houldsworth in order to the 2memory location comprises a shared memory in the server instance that is shared between the 3job kernels. Hulick teaches performing corrective actions in response to detecting an event, including auto-scaling. It would have been obvious for one of ordinary skill in the art to expand that with the teaching of Lin so that other forms of corrective action, such as increasing shared memory can be used as well, and thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

11 As per claim 10, Hulick, Houldsworth and Lin further teach:
The non-transitory computer-readable medium of claim 9, wherein the 2adjustment of the configuration comprises increases a shared memory threshold for the server 3instance that determines when values are stored to the shared memory instead of being passed 4between threads. (Lin [0022])

Claim(s) 13 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hulick and Houldsworth, in view of Zhao et al (US 20170337004, hereinafter Zhao).

As per claim 13, Hulick and Houldsworth did not teach:
The non-transitory computer-readable medium of claim 1, wherein the 2memory location comprises a shared disk of the server instance that is shared between the job 3kernels 
However, Zhao teaches:
The non-transitory computer-readable medium of claim 1, wherein the 2memory location comprises a shared disk of the server instance that is shared between the job 3kernels. (Zhao [0030])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Zhao into that of Hulick and Houldsworth in order to the 2 memory location comprises a shared disk of the server instance that is shared between the job 3kernels. Hulick teaches performing corrective actions in response to detecting an event, including auto-scaling. It would have been obvious for one of ordinary skill in the art to expand that with the teaching of Zhao so that other forms of corrective action, such as increasing shared memory can be used as well, and thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

1 As per claim 14, Hulick and Zhao further teach:
The non-transitory computer-readable medium of claim 13, wherein the 2adjustment of the configuration comprises creating a new server instance to reduce a number of 3jobs waiting to be assigned to kernels that prepare or use the shared disk. (Zhao [0030])

1 As per claim 15, Hulick, Houldsworth and Zhao further teach:
The non-transitory computer-readable medium of claim 13, wherein the 2first call stack is associated with a first thread executing in a metadata kernel, and the second call 3stack is associated with a second thread executing in a batch kernel. (Zhao [0030], furthermore, the claimed limitations are merely obvious design choice and is not given patentable weights here)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196